Citation Nr: 1017645	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  03-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1953 to March 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the Veteran's petition 
to reopen his claim for service connection for a right leg 
condition.  

In May 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  When this claim was before 
the Board in September 2007 and February 2009, it was 
remanded for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's petition to reopen his claim of entitlement 
to service connection for a right leg condition was denied by 
a May 1996 decision.  He did not appeal.

2.  The evidence submitted since May 1996 does not bear 
directly and substantially upon the issue at hand, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right leg condition.  


CONCLUSIONS OF LAW

1.  The May 1996 decision that denied the Veteran's petition 
to reopen his claim of entitlement to service connection for 
a right leg condition is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  New and material evidence has not been submitted since 
the May 1996 decision that denied the Veteran's petition to 
reopen his claim for service connection for a right leg 
condition and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  


An RO letter dated in July 2001 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b) as stated 
above.  This letter did not, however, address the criteria 
for reopening a previously denied claim, and did not include 
information regarding 1) what constitutes new and material 
evidence under 38 C.F.R. § 3.156 (2001), 2) why the claim was 
previously denied, or 3) how to establish the underlying 
benefit sought.  Although the Veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
raises a presumption of prejudice, which VA is required to 
rebut.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the Veteran was not prejudiced by the deficiencies in 
the original July 2001 letter.  Although notice in compliance 
with Kent was not provided to him prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  Further, 
complete notice was provided in a February 2009 letter, which 
was sent before the claim was readjudicated in the November 
2009 supplemental statement of the case (SSOC).  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance 
of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a SOC or SSOC, is 
sufficient to cure a timing defect); see also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records.  The 
Board notes that the Veteran has not been afforded a new VA 
examination since he filed his claim to reopen in October 
2000.  However, in claims to reopen previously denied claims, 
assistance does not include providing a new medical 
examination or obtaining a medical opinion unless new and 
material evidence has been submitted.  38 C.F.R. 
§ 3.159(c)(4)(i); see also Woehlaert v. Nicholson, 21 Vet. 
App. 456, 463 (2007).  Here, no further examination seeking 
an opinion regarding the Veteran's right leg disability is 
necessary to satisfy the duty to assist because, as discussed 
below, new and material evidence has not been submitted.  

Moreover, the Board is satisfied that the RO has 
substantially complied with the Board's February 2009 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
notes that it directed the RO to provide the Veteran with 
notice of the information and evidence not of record that 1) 
would be necessary to reopen his claim for service connection 
for a right leg disability, 2) VA will seek to obtain, and 3) 
he is expected to provide.  The Board also directed the RO to 
provide the Veteran with information regarding the proper 
standard for "new and material evidence" for claims filed 
prior to August 29, 2001, as well as information regarding 
why his claim was previously denied and what the evidence 
must show under 38 C.F.R. § 3.156 (2001) in order for him to 
reopen his claim.  Additionally, the Board directed the RO to 
obtain complete copies of any recent VA treatment records, 
and to readjudicate the Veteran's claim in light of any 
additional evidence under the old version of 38 C.F.R. § 
3.156 (2001).   In this regard, as discussed above, in 
February 2009, the Veteran was provided with adequate notice 
regarding the evidence necessary to reopen his previously 
denied claim.  Additionally, on remand, all relevant records 
were obtained, and in a November 2009 SSOC, the Veteran's 
claim was readjudicated under the old version of 38 C.F.R. § 
3.156 (2001).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a right leg disability was initially denied by a December 
1994 rating decision on the grounds that the evidence showed 
"an acute condition in service with no evidence of chronic 
incurred disability."   In making this determination, the RO 
pointed out that the Veteran had sprained his right ankle 
during service, that his March 1955 separation examination 
was negative for abnormalities of the musculoskeletal system, 
and that his December 1994 VA examination revealed a normal 
right lower extremity.  The Veteran did not appeal.  
Subsequently, in April 1996, the Veteran attempted to reopen 
his service connection claim, reporting that he was currently 
undergoing VA treatment for a right leg condition.  His 
application to reopen was denied by a decision in May 1996 
for lack of new and material evidence.  The Veteran was 
notified of this decision and of his appellate rights by a 
letter dated May 9, 1996.  He did not appeal.  Therefore, the 
May 1996 decision is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

At the time of the last final denial in May 1996, the 
evidence of record consisted of the Veteran's service 
treatment records, VA treatment records dated from July 1994 
to May 1996, and a December 1994 VA examination report.  

The Veteran's service treatment records reveal that, at his 
December 1952 pre-induction examination, he reported having a 
right leg fracture in 1942; however, clinical evaluation of 
his lower extremities was normal.  During service, in October 
1954, the Veteran was diagnosed as having a right ankle 
sprain and possible fracture; however, x-rays taken of the 
ankle at that time were negative.  The Veteran's March 1955 
separation examination report notes that he fractured his 
right leg prior to entry into service in 1942, and that he 
sprained his right ankle in December 1954 in Bad Nauheim, 
Germany, where was hospitalized for three days.  However, a 
clinical evaluation of his lower extremities at his 
separation examination was normal and the doctor stated that 
the Veteran had no complaints of a medical nature at that 
time.

The Veteran's post-service VA treatment records dated from 
July 1994 to May 1996 are devoid of evidence of treatment for 
a right leg disability. 

At his December 1994 VA examination, the Veteran reported 
that, in 1954, his right lower leg had been caught in a 
barbed wire roll, causing injury to the inside of the right 
leg; he indicated that he had been taken to a hospital where 
the wound had been wrapped.  The Veteran also reported that, 
following this treatment, he had been returned to full duty, 
but that pain and swelling had continued for the rest of his 
time in service.  The Veteran also reported that, following 
separation from service, although he still had recurrent pain 
and swelling, he never sought medical treatment for his right 
leg.  The examiner reported that an examination of the right 
lower leg revealed no deformity, scars, or edema of the skin 
in the distal lower tibial area; normal range of motion; and 
normal strength.  Additionally, x-rays taken at the December 
1994 examination revealed a normal right ankle, tibia, and 
fibula.  The examiner reported that he could find no evidence 
of injury today, but noted the Veteran's report of some 
localized tenderness posterior to the tibia.  The examiner 
went on to state that it was difficult to absolutely rule out 
any relation between the Veteran's reported in-service injury 
and his current pain, but again reiterated that there were no 
significant objective findings on examination.  Finally, the 
examiner stated that the Veteran's reports of localized 
tenderness may be due to a neuroma or some scar tissue.  

The Veteran filed a claim to reopen in October 2000.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
3.156.  The Board notes that the standard for new and 
material evidence was revised effective August 29, 2001.  
38 C.F.R. § 3.156 (2009).  However, those provisions are only 
applicable to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001).  Since the Veteran's 
application to reopen was received in October 2000, the new 
regulatory criteria are not applicable.  

Under the old version of 38 C.F.R. § 3.156 (2001), new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decision the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  

To be material, evidence must be a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material; if the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

For purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).  

Evidence obtained since the May 1996 decision includes 
private treatment records from Dr. Richard P. Iacobucci dated 
from February 1985 to October 1987 and from July 1992 to July 
1993, VA treatment records dated from May 1996 to August 
2009, a May 2007 Board hearing transcript, and statements 
from the Veteran dated in March 2007 and March 2009.  

Dr. Iacobucci's records reveal that, in July 1992 and July 
1993, the Veteran's ankles and legs were noted to be normal 
with good peripheral pulses.  

The Veteran's VA treatment records reveal that, in July 1999, 
the Veteran was assessed as having a leg length discrepancy, 
with the left leg longer than the right, and the doctor 
ordered prosthetics, including cavus foot half soles and a 
3/8 inch heel lift for the right foot.  In April 2000, the 
Veteran was again noted to have leg length discrepancy, with 
the left leg longer than the right, and the doctor submitted 
another request for prosthetics, including cavus foot half 
soles and a 3/8 inch heel lift.  Additionally, in August 
2000, a doctor reported that the Veteran had a left popliteal 
fossa that was 3/8 of an inch higher than the right and 
assessed the Veteran as having a leg length discrepancy, with 
the left leg longer than the right.  The doctor went on to 
note that a heel lift was to be added to the right support 
and indicated that the Veteran was to return if his left hip 
did not improve with use of the heel lift.  

In March 2001, the Veteran reported that his legs got tired 
when he walked in the mall, and in July 2001, a VA doctor 
noted that the Veteran had low back pain that radiated down 
into his right thigh.  Subsequently, in December 2005, a VA 
podiatrist reported that the Veteran had a leg length 
differential of 2 centimeters, with the right leg shorter 
than the left.    

During VA treatment in March 2007, the Veteran reported 
having lower leg numbness since being hit by a car as a kid, 
which had been aggravated by service.  On examination, the 
doctor noted that the Veteran had no pedal deformities, had 
5/5 muscle strength in all groups tested, and had range of 
motion of his joints within normal limits.  Later that month, 
the Veteran reported having chronic right leg pain that was 
cramp-like, intermittent, and progressing.  He also reported 
a history of fracturing his tibia as a child and of injuring 
his right leg in service when he fell into a hole in 1953.  
Finally, the Veteran reported that he wore a right shoe lift 
and occasionally used a cane, although he was not using a 
cane at that time.  X-rays were taken in March 2007 that 
revealed no acute abnormalities, but did show some minimal 
low thickening in the cortex and mild diaphyses in the tibia 
and fibula, which the doctor noted may be related to an old 
injury.  

In April 2007, May 2008, November 2008, and February 2009, VA 
doctors noted the Veteran's reports of injuring his right 
ankle in Germany in 1953 when he was knocked into a fox hole 
while pushing a truck, causing lacerations to his right ankle 
when he landed on some barbed wire.  These doctors also noted 
his reports that his right leg was shorter than his left.  In 
June 2007, the Veteran reported that VA had initially 
provided him with a cane 10 years earlier due to a right leg 
injury he suffered in World War II, and was afforded a 
replacement cane.  Additionally, in November 2007, a VA 
doctor noted that the Veteran wore a shoe lift secondary to 
his leg length discrepancy; the Veteran reported his shoe 
lift was his only assistive device.  In January 2008, the 
Veteran reported that he had been hit by a car at age nine 
and had broken his leg.  Finally, in July 2009, during 
treatment for left knee pain, the Veteran reported having 
radiating pain in his right leg a long time ago.  

Similarly, at his May 2007 hearing, the Veteran reported 
that, at about age eight, he had been hit by a car and 
fractured his right ankle.  He also reported that he injured 
his right leg in service, when he and several other service 
members were trying to get a truck out of the mud.  In this 
regard, he reported that while he was pulling, pushing, and 
wrenching the truck, he was pushed into a hole with barbed 
wire and had to be taken to the hospital for "a little 
treatment."  The Veteran also reported that he had been 
treated by a private family doctor following separation from 
service, who told him to take aspirin for the pain; however, 
the Veteran indicated that this doctor was now deceased and 
as such, records of this treatment were unavailable.  The 
Veteran also indicated that he began VA treatment for his 
right leg approximately 15 years earlier.  The Veteran went 
on to assert that his in-service right leg injury aggravated 
his right leg condition.  

In a March 2007 statement, the Veteran again described the 
in-service incident in which he was knocked into a fox hole 
and injured his lower right leg.  He stated that, after this 
incident, he was taken to the hospital in Bad Nauheim, 
Germany, for three to five days, during which time x-rays 
were taken and his leg was bandaged.  He reported that he was 
discharged to light duty after the hospitalization and that 
his right leg continued to bother him.  He also reported 
that, following separation from service, he sought treatment 
with a private doctor.  

Finally, in his March 2009 statement, the Veteran again 
described the in-service incident during which he reportedly 
injured his right leg.  He also stated that following his 
release from active service in 1955, he sought treatment from 
Dr. Charron, who had since passed away, but who gave him pain 
medication for his right leg.  The Veteran also reported that 
he had been receiving VA treatment since the 1980s.  Finally, 
he reported that, on x-ray, his right leg was shorter than 
his left and that he had numbness in his right leg.  

As noted above, the Veteran's claim was previously denied 
because the evidence did not show that he had a chronic right 
leg disability that was incurred during service.  The 
evidence submitted since May 1996 is new in that it had not 
previously been submitted.  However, this evidence is not 
material because it does not tend to show that the Veteran 
has a chronic right leg disability that was incurred during 
his military service.  In this regard, the Board notes that 
the newly associated records reveal that the Veteran was 
treated for a right leg laceration in 1953/1954; had a normal 
right leg during private treatment in July 1992 and July 
1993; was diagnosed with a leg length discrepancy in July 
1999, more than 40 years after separation from service; and 
has since received fairly consistent VA treatment for his leg 
length discrepancy.  Significantly, however, at no point 
during treatment has a medical opinion suggested that the 
Veteran's leg length discrepancy had its onset during service 
or is in any way related to an in-service disease or injury, 
including the 1953/1954 incident in which he was pushed into 
a fox hole.  While March 2007 x-rays showed some minimal low 
thickening in the cortex and mild diaphyses in the tibia and 
fibula, the impression was no acute abnormality.  See Brammer 
v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that 
service connection presupposes a current diagnosis of the 
claimed disability).  Additionally, the doctor stated only 
that the finding "may" be related to an old injury but did 
not specify which injury, and the Veteran has given a history 
of a right leg fracture prior to service in 1942.  

Accordingly, the newly associated evidence does not tend to 
show that the Veteran has a chronic right leg condition that 
was incurred during service; rather, this evidence only shows 
that the Veteran was first diagnosed with a leg length 
discrepancy many years following separation from service.  As 
such, the Board finds that this evidence does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the new evidence of record does not provide a 
basis for reopening the Veteran's claim.  See 38 C.F.R. 
§ 3.156 (2001).   

Moreover, the Board points out that the Veteran's contentions 
that he has a current right leg condition that is related to 
service and that he has suffered from a continuity of 
symptomatology since service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in May 1996, and are cumulative and not new.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Additionally, the Veteran is competent to 
describe his symptoms since service, but because he lacks 
medical expertise, he is not qualified to offer a medical 
opinion as to the etiology his right leg condition, and as 
such, his statements in this regard are not material.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, because new and material evidence has not been 
submitted, the Veteran's application to reopen his previously 
denied claim for entitlement to service connection for a 
right leg disability is denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right leg disability is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


